   Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 1 of 38. PageID #: 25693




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


 ANTHONY NOVAK,                                )     Case No. 1:17-cv-2148
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )     JUDGE DAN AARON POLSTER
                                               )
 THE CITY OF PARMA, et al.                     )
                                               )     OPINION & ORDER
        Defendants.                            )
                                               )


       Before the Court are the following motions:

       1. Motion for Summary Judgment filed by Defendant, the City of Parma
          (“Parma”) (ECF Doc. 100);

       2. Motion for Summary Judgment filed by Defendants Kevin Riley (“Riley”)
          and Thomas Connor (“Connor”) (ECF Doc. 101); and

       3. Motion for Partial Summary Judgment filed by Plaintiff Anthony Novak
          (“Novak”) (ECF Doc. 102).

       On December 22, 2020, the parties filed oppositions to the motions for summary

judgment. ECF Doc. 122, ECF Doc. 123, ECF Doc. 124. On January 12, 2021, they filed

replies. ECF Doc. 125, ECF Doc. 126, ECF Doc. 127. For the reasons stated below, the Court

GRANTS Defendants’ motions for summary judgment (ECF Doc. 100 and ECF Doc. 101) and

DENIES Novak’s motion for partial summary judgment. ECF Doc. 102.
     Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 2 of 38. PageID #: 25694




I.      Introduction

        Plaintiff Anthony Novak (“Novak”) created a Facebook page that mimicked the official

Parma Police Department’s official Facebook page. He used it to post false information about

the police department. As he sees it, his page was a parody and was clearly protected by the

First Amendment.

        The Parma Police Department saw it differently. They started receiving calls from the

public about Novak’s Facebook page and opened an investigation. Novak portrays this

investigation as a hot-headed police pursuit designed to punish him for making fun of them. But

the parties’ Fed. R. Civ. P. 56 materials do not support Novak’s one-sided portrayal.

        The Sixth Circuit aptly noted that Novak’s Facebook page was “either a protected parody

in the great American tradition of ridiculing the government or a disruptive violation of state law.

Maybe both.” And, in the context of Fed. R. Civ. P. 12, the Sixth Circuit recognized, as did this

Court, that Novak’s portrayal of the events precluded dismissal, even when qualified immunity

was considered. Novak v. City of Parma, 932 F.3d 421, 424 (6th Cir. July 29, 2019).

        But the Fed. R. Civ. P. 56 materials have revealed a different picture of the investigation

and prosecution of Novak. The evidence does not show that Detective Thomas Connor and his

co-defendants were acting as hot-headed police officers seeking revenge against Novak for his

“parody.” Rather, it shows that they sought advice from multiple sources about the legality of

Novak’s Facebook page and followed the proper procedures by obtaining warrants before

arresting Novak, searching his property, and presenting the facts of their investigation to the

County Prosecutor and grand jury.

        Novak’s Facebook page may very well be protected by the First Amendment. At the

very least, there is a genuine dispute of material fact on that issue. Novak, 932 F.3d at 428. But
                                                 2
      Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 3 of 38. PageID #: 25695




Novak mistakenly believes that his First Amendment right to post a parody on Facebook, if that

is what he did, was absolute. It wasn’t.

         Moreover, determining if Novak’s Facebook page was protected by the First Amendment

is not the only important issue in this case. Indeed, the Court does not even have to resolve the

First Amendment issue to rule on the parties’ motions for summary judgment. Because even if

the content of Novak’s Facebook page was protected, Novak’s conduct in confusing the public

and disrupting police operations was not. And, if the defendants had probable cause to arrest

Novak for knowingly disrupting police operations, they are immune from civil liability. Reichle

v. Howards, 566 U.S. 658, 664, 132 S. Ct. 2088, 182 L. Ed. 2d 985; Novak, 932 F.3d at 429.

         Nor does the fact that Novak was ultimately acquitted of the crime of disrupting police

operations expose defendants to civil liability if they had probable cause to believe that Novak

committed that crime. Conviction requires proof beyond a reasonable doubt, but charging

someone with a crime requires only probable cause. See Lozman v. City of Riviera Beach, 138 S.

Ct. 1945, 1952, 138 L. Ed. 2d 342 (2018).

         Here, after considering the parties’ arguments and the materials submitted pursuant to

Fed. R. Civ. P. 56, the Court recognizes that there are no genuine disputes of material fact as to

whether the defendants had probable cause to investigate and charge Novak with a violation of

Ohio Rev. Code § 2909.04(B). For this reason, the defendants are entitled to summary judgment

as further explained below.

II.      Statement of Facts

         On March 1, 2016, around 11:00 p.m., Novak posted a Facebook page mimicking the

official Parma Police Department page. Novak’s page purported to be the official police page; it

had the same name, cover photo, and profile photo. Novak Depo., ECF Doc. 90 at 106. The
                                                 3
   Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 4 of 38. PageID #: 25696




only distinguishing features were that small font text identified Novak’s page as a “Community”

page, and it lacked the “Police Station-Government Organization” designation held by the

official department page. Id. Novak’s page also lacked the official “blue checkmark” denoting

Facebook verification. ECF Doc. 6 at 14.

       Novak published six posts on the fake Facebook page. The topics of his posts included:

criminalizing assisting the homeless; announcing openings for Parma Police officers (but

discouraging minorities from applying); prioritizing a search for an African-American loitering

suspect over a search for a white armed robbery suspect; advertising free abortions for teenagers

provided by police in the Wal-Mart parking lot; announcing a “pedophile reform” event; and

instituting a daytime curfew for families. ECF Doc. 6 at 13.

       In the following hours, Novak’s Facebook page generated around 50,000 views and

numerous posts. Novak Depo., ECF Doc. 90 at 131. Novak deleted comments claiming the

page was a hoax. Id. at 104. His roommate later testified that Novak was using the fake

Facebook page to “mess with people.” Kozelka Depo., ECF Doc. 97-1 at 15-16. Several

citizens contacted the Parma Police Department non-emergency dispatch line, the city’s Law

Department, and Parma City Hall. Connor Depo., ECF Doc. 71-7 at 184. The main reasons for

these calls were to alert the city and to verify that Novak’s Facebook page was not the official

police department page. Riley Depo., ECF Doc. 105-1 at 31-32. Seven of the calls to the Parma

Police dispatch line were recorded. Id. at 32.

       On March 2, 2016, Captain Kevin Riley, then a lieutenant, assigned Detective Thomas

Connor to investigate the page. Connor Depo., ECF Doc. 71-7 at 20-21. Connor looked at

Novak’s page and determined that the official department page had not been hacked. He then

contacted Timothy Dobeck, the Law Director and Prosecutor for the City of Parma. Id. Dobeck
                                                 4
    Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 5 of 38. PageID #: 25697




and Connor reviewed statutes involving impersonation of a police officer and disruption of

public services. Id. at 178-179. Dobeck advised Connor that Novak’s conduct may have

violated Ohio Rev. Code § 2909.04(B), disrupting public service. Id.

Ohio Rev. Code §2909.04(B) prohibits “knowingly us[ing] any computer, computer system,

computer network, telecommunications device, or other electronic device or system of the

internet so as to disrupt, interrupt, or impair the functions of any police . . . . operations.”

        After seeking advice from Dobeck 1, Detective Connor applied for a search warrant for

Novak’s IP address from Facebook on March 2, 2016. Dobeck Depo., ECF Doc. 79-3 at 126;

Novak Depo., ECF Doc. 90, Exhibit 8. He also subpoenaed Facebook and requested that

Novak’s page be taken down. Connor Depo., ECF Doc. 71-7 at 336. Connor identified the first

Facebook profile to share the fake account as “anthony.h.novak.” ECF Doc. 71-7 at 184.

        Captain Riley also spoke to Dobeck on March 2, 2016 and received the same advice - to

investigate the page as a possible violation of disrupting public services. Riley Depo., ECF Doc.

71-1 at 176. On the official Parma Police Department Facebook, Captain Riley notified the

public that Novak’s Facebook page was a fake. Id. at 99. But Novak replicated this warning and

posted it on the fake page as well. Id. Such conduct went far beyond mere parody or poking fun

at the police and was consistent with the testimony of his roommate that Novak was using his

Facebook page to “mess with people.” Kozelka Depo., ECF Doc. 97-1 at 15-16. It was also

evidence that Novak was trying to disrupt police operations. Captain Riley also appeared on

Channel 8 warning the public about the fake page. Id. at 223. Cleveland.com also interviewed

him about the fake Facebook page. Id. After learning about the Channel 8 broadcast, Novak


1
 Dobeck also reviewed the affidavits for search warrant that Detective Connor prepared. Dobeck Depo., ECF Doc.
79-3 at 127, 159-160.
                                                      5
   Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 6 of 38. PageID #: 25698




voluntarily deleted the Facebook page. Novak Depo., ECF Doc. 90 at 125. The page had been

viewable on Facebook for 12 hours. Id.

       On March 3, 2016, Detective Connor applied for another search warrant, this time

seeking all Facebook records related to the now-deleted page. Novak Depo., ECF Doc. 90-1 at

526. Parma Municipal Judge Kenneth Spanagel issued a search warrant around 12:45 p.m. on

March 3, 2016. Novak Depo., ECF Doc. 90-1 at 526. On March 18, 2016, Connor reviewed the

thousands of pages of documents received from Facebook as a result of the subpoena (Connor

Depo., ECF Doc. 71-7 at 289), and shared them with Dobeck. Dobeck Depo., ECF Doc. 79-3 at

52. Detective Connor then sought an arrest warrant for Anthony Novak on March 18, 2016. Id.

at 57, 125-26. Magistrate Judge Edward Fink issued the warrant, based on a violation of the

disrupting public services statute. Fink Depo. pp. 82-84, ECF Doc. 92-1 at 22.

       Novak was arrested on March 25, 2016. Connor Depo., ECF Doc. 71-7 at 308. That

same day, Detective Connor applied for a search warrant for Novak’s apartment. O’Donnell

Depo., ECF Doc. 108-1 at 29-31. Judge Deanna O’Donnell issued the search warrant. Id. On

March 28, 2016, Judge O’Donnell issued a second search warrant, granting police authority to

search the contents of electronic devices seized from Novak’s apartment. Id. at 35, Ex. 8.

Because disrupting public services is a felony, the case was transferred to the Cuyahoga County

Court of Common Pleas. Dobeck Depo., ECF Doc. 79-3 at 238-41.

       The assistant prosecutor for Cuyahoga County presented the facts to a grand jury in April

2016. Id. at 65-66, 240. On April 11, 2016, a grand jury indicted Novak with a violation of

Ohio Rev. Code § 2909.04(B). The case proceeded to trial in August 2016. Connor Depo., ECF

Doc. 71-7 at 319. Following the government’s case, the trial court denied a motion to dismiss on

First Amendment grounds and a motion for acquittal. ECF Doc. 6-1 at 256. In denying the
                                               6
    Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 7 of 38. PageID #: 25699




motion for acquittal, the trial judge ruled that there was evidence from which a reasonable jury

could conclude that Novak was guilty of knowingly interrupting the operations of the police

department.

        Novak was acquitted on August 11, 2016. Id. After his acquittal, Novak filed this civil

rights action against the City of Parma; Parma police officers, Kevin Riley and Thomas Connor;

and John Doe 2, a law enforcement official and member of the Ohio Internet Crimes Against

Children Task Force. ECF Doc. 1.

III.    Procedural History and Remaining Claims

        Novak filed this lawsuit on October 10, 2017, and a week later, filed a First Amended

Complaint asserting 30 claims against the various defendants. ECF Doc. 6. On April 5, 2018,

the Court issued an order and opinion dismissing four of Novak’s claims. ECF Doc. 19. The

Court dismissed Novak’s property retention claim because such a claim does not exist (ECF

Doc. 19 at 12), and his replevin claim because it was moot. ECF Doc. 19 at 20-21. The Court

also dismissed without prejudice Novak’s challenges to the constitutionality of

Ohio Rev. Code § 2909.04 because it was not necessary to decide those claims3. ECF Doc. 19 at

18. The Court denied dismissal on the remaining claims because Novak had alleged facts that, if

true, would defeat defendants’ claim of qualified immunity in this case. ECF Doc. 19. Because

the Court’s decision involved a question of qualified immunity, it was immediately appealed.

        On July 30, 2019, the Sixth Circuit Court of Appeals substantially affirmed the Court’s

decision. 4 ECF Doc. 24. The Court accepted Novak’s allegations as true and drew all


2
  Novak did not amend his complaint or further pursue his claim against this John Doe defendant.
3
  Novak never sought to refile these claims.
4
  As shown in the following chart, the Sixth Circuit reversed the Court’s decision to deny the motion to dismiss on
Novak’s claims related to anonymous speech, censorship in a public forum, and right to receive speech. ECF Doc.
24 at 21.
                                                         7
   Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 8 of 38. PageID #: 25700




reasonable inferences in his favor. ECF Doc. 24 at 2. The Sixth Circuit determined that there

was a question of fact as to whether Novak’s Facebook page was a protected parody and that a

jury would have to make that decision. ECF Doc. 24 at 8. The Sixth Circuit did not make a

finding on the issue of probable cause; it determined that more facts were needed. Id. And the

Sixth Circuit recognized, as this Court must also, that if the officers had probable cause, they

were entitled to qualified immunity because there would be no constitutional violation. ECF

Doc. 24 at 9.

       The status of Novak’s claims is as follows:

 Claim #: Type of Claim:                                    Against:       Pending or Disposed:

 Claim 1     First Amendment Retaliation, 42 U.S.C. §       Riley and      Pending
             1983 – Prior Restraint (ECF Doc. 6 at 38)      Connor
 Claim 2     First Amendment Retaliation, 42 U.S.C. §       Riley and      Dismissed by Court of
             1983 – Anonymous Speech (ECF Doc. 6 at         Connor         Appeals (ECF Doc. 24
             40)                                                           at 16-17)
 Claim 3     First Amendment Retaliation, 42 U.S.C. §       Riley and      Pending
             1983 – Criticism of Police Officers (ECF       Connor
             Doc. 6 at 41)
 Claim 4     First Amendment Retaliation, 42 U.S.C. §       Riley and      Dismissed by Court of
             1983 – Right to Receive Speech (ECF            Connor         Appeals (ECF Doc. 24
             Doc. 6 at 42)                                                 at 15)
 Claim 5     First Amendment Retaliation, 42 U.S.C. §       Riley and      Dismissed by Court of
             1983 – Designated Public Forum (ECF            Connor         Appeals (ECF Doc. 24
             Doc. 6 at 43)                                                 at 15)
 Claim 6     First Amendment Retaliation, 42 U.S.C. §       Riley and      Pending
             1983 – Retaliatory Arrest (ECF Doc. 6 at       Connor
             45)
 Claim 7     Fourth Amendment Violation, 42 U.S.C. §        Riley and      Pending
             1983 – Wrongful Arrest (ECF Doc. 6 at          Connor
             46)
 Claim 8     Fourth Amendment Violation, 42 U.S.C. §        Riley and      Pending
             1983 – Unlawful Search (ECF Doc. 6 at          Connor
             47)
 Claim 9     Fourth Amendment Retaliation, 42 U.S.C.        Riley and      Pending
             § 1983 – Property Seizure (ECF Doc. 6 at       Connor
             467

                                                 8
 Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 9 of 38. PageID #: 25701




Claim 10 Fourth Amendment Retaliation, 42 U.S.C.      Riley and   Dismissed with
         § 1983 – Property Retention (ECF Doc. 6      Connor      prejudice – ECF Doc.
         at 48)                                                   19 at 12.
Claim 11 Fourth Amendment Violation, 42 U.S.C. §      Riley and   Pending
         1983 – Malicious Prosecution (ECF Doc. 6     Connor
         at 49)
Claim 12 Municipal Monell Liability, 42 U.S.C. §      Parma       Pending
         1983 – Authorized Action (ECF Doc. 6 at
         50)
Claim 13 Municipal Monell Liability, 42 U.S.C. §      Parma       Pending
         1983 – Authorized Action (ECF Doc. 6 at
         51)
Claim 14 Municipal Monell Liability, 42 U.S.C. §      Parma       Pending
         1983 – Failure to Train (ECF Doc. 6 at 52)
Claim 15 Conspiracy to Violate Civil Rights, 42     Riley,        Pending
         U.S.C. § 1983 (ECF Doc. 6 at 54)           Connor and
                                                    John Doe
Claim 16 Federal Privacy Protection Act (ECF Doc. Riley,          Pending
         6 at 55)                                   Connor and
                                                    Parma
Claim 17 Constitutional Challenge to Ohio Rev.      Riley,        Dismissed without
         Code § 2909.04(B) as vague and             Connor and    prejudice - ECF Doc.
         overbroad (ECF Doc. 6 at 56)               Parma         19 at 18-19.
Claim    Constitutional Challenge to Ohio Rev.      Riley,        Dismissed without
18a      Code § 2909.04(B) as applied (ECF Doc. 6 Connor and      prejudice - ECF Doc.
         at 56)                                     Parma         19 at 18-19.
Claim    Supervisor Liability (ECF Doc. 6 at 57)    Riley         Pending
18b
Claim 19 False Writings, Ohio Rev. Code §           Riley and     Pending
         2921.03(C) (ECF Doc. 6 at 57)              Connor
Claim 20 False Writings, Ohio Rev. Code §           Riley and     Pending
         2307.60(A)(1) and 2921.03(A) (ECF Doc. Connor
         6 at 58)
Claim 21 Civil Liability for Criminal Acts under    Riley and     Pending
         Ohio Rev. Code § 2307.60(A)(1) and         Connor
         2921.12 – Tampering with Evidence (ECF
         Doc. 6 at 59)
Claim 22 Civil Liability for Criminal Acts under    Riley and     Pending
         Ohio Rev. Code § 2307.60(A)(1) and         Connor
         2921.45 – Interference with Civil Rights
         (ECF Doc. 6 at 60)
Claim 23 Civil Liability for Criminal Acts under    Riley and     Pending
         Ohio Rev. Code § 2307.60(A)(1) and         Connor
         2921.13 – Falsification (ECF Doc. 6 at 60)

                                           9
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 10 of 38. PageID #: 25702




 Claim 24 Civil Liability for Criminal Acts under           Riley and      Pending
          Ohio Rev. Code § 2307.60(A)(1) and                Connor
          2921.11 – Perjury (ECF Doc. 6 at 61)
 Claim 25 Civil Liability for Criminal Acts under           Riley and      Pending
          Ohio Rev. Code § 2307.60(A)(1) and                Connor
          2921.32 – Obstruction of Justice (ECF
          Doc. 6 at 62)
 Claim 26 Civil Liability for Criminal Acts under           Riley and      Pending
          Ohio Rev. Code § 2307.60(A)(1) and                Connor
          2921.44(E) –Dereliction of Duty (ECF
          Doc. 6 at 62)
 Claim 27 Malicious Criminal Prosecution (ECF               Riley and      Pending
          Doc. 6 at 63)                                     Connor
 Claim 28 Tortious Interference with Contract (ECF          Riley and      Pending
          Doc. 6 at 64)                                     Connor
 Claim 29 Replevin (ECF Doc. 6 at 64)                       Parma          Dismissed with
                                                                           Prejudice, ECF Doc.
                                                                           19 at 20-21.


IV.    Standard of Review

       Summary judgment is appropriate when there exists no genuine dispute with respect to

the material facts and, in light of the facts presented, the moving party is entitled to judgment as

a matter of law. Fed. R. Civ. P. 56. The court may look to the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits when ruling on the motion.

Fed. R. Civ. P. 56(c). The facts must be viewed in the light most favorable to the non-moving

party and the benefit of all reasonable inferences in favor of the non-movant must be afforded to

those facts. Id. The mere “scintilla of evidence” within the record that militates against the

overwhelming weight of contradictory corroboration does not create a genuine issue of fact.

Bible Believers v. Wayne Cty., 805 F.3d 228 (6th Cir. 2015), citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).




                                                 10
     Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 11 of 38. PageID #: 25703




V.         Brief Summary of Parties’ Arguments 5

             A. Defendants Connor’s and Riley’s Motion for Summary Judgment

           Defendants Connor and Riley filed their motion for summary judgment on November 13,

2020. ECF Doc. 101. They characterize Novak’s conduct as “creat[ing] a fake Parma Police

Facebook page that was nearly identical to the official Parma Police page,” and they argue that

his conduct was not protected by the Constitution. They further argue that they had probable

cause to charge him with a violation of Ohio Rev. Code § 2909.04.

             B. Defendant City of Parma’s Motion for Summary Judgment

           On November 13, 2020, the City of Parma (“Parma”) filed a motion for summary

judgment. ECF Doc. 100. Parma argues that it cannot be held liable under § 1983 because

Novak’s constitutional rights were not violated. Parma also contends that it did not have an

official policy that led to the investigation and arrest of Novak; the alleged constitutional

violation was not the result of a widespread practice or custom; and it cannot be held liable under

a final policymaker theory.

             C. Plaintiff Anthony Novak’s Motion for Partial Summary Judgment

           Plaintiff Anthony Novak (“Novak”) has moved for summary judgment on four of his

remaining Fourth Amendment claims: Claim 7 - §1983 claim for wrongful arrest; Claim 8 -

§1983 claim for unlawful search; Claim 9 - §1983 claim for unlawful property seizure; and

Claim 11 - § 1983 claim for malicious prosecution. He has also moved for summary judgment

on the issue of probable cause for all of the remaining claims in the amended complaint.

Specifically, he has asked this Court to hold, as a matter of law, that his parody Facebook page



5
    This brief summary is not intended to fully re-state the parties’ arguments.
                                                            11
    Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 12 of 38. PageID #: 25704




was protected speech and that defendants lacked probable cause to arrest him for a violation of

Ohio Rev. Code § 2909.04.

         Citing Gerics v. Trevino, 974 F.3d 798 (6th Cir. 2020) 6, Novak argues that the Court is

permitted to decide the legal question of probable cause. He argues that this applies to both the

probable cause determination (ECF Doc. 102 at 15) and to the issue of whether his Facebook

page was a parody. ECF Doc. 102 at 24. He argues that the Court should find, as a matter of

law, that Officer Connor lacked probable cause to suspect that Novak had violated

Ohio Rev. Code § 2909.04(B). ECF Doc. 102 at 16. This is based on his position that his

Facebook page did not “disrupt, interrupt or impair” the functions or operations of the Parma

Police Department. Novak contends that, as a matter of law, “nine calls to the dispatch center,

three phone calls to the law department, three phone calls to the safety department and what

appeared to be two emails to the safety department reporting the existence of the page” could not

be considered a “disruption” of police services. He argues that the Court must read a

“substantiality” requirement into the statute. Novak also argues that Detective Connor decided

on his own to investigate his Facebook page, and that any interruption to his otherwise planned

work activities cannot be attributed to Novak. ECF Doc. 102 at 19.

         Novak also asserts that he did not have the required mens rea to violate

Ohio Rev. Code § 2909.04(B). The statute provides that no one may “knowingly” use a

computer “so as to disrupt, interrupt or impair” police operations. Novak cites Connor’s grand

jury testimony where he stated that Novak “may have thought” he was creating a parody, but he




6
 Gerics held that the district court should have decided the issue of probable cause because the facts were
undisputed. Gerics, 974 F.3d at 805-806.
                                                         12
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 13 of 38. PageID #: 25705




wasn’t. ECF Doc. 86-1 at 7. Novak argues that this shows that he could not have “knowingly”

violated the statute.

        Novak contends that defendants lacked probable cause to arrest him, search his residence

and electronics, seize his property and prosecute him under Ohio Rev. Code § 2909.04. Novak

argues that because Connor made material omissions or misrepresentations to Magistrate Fink

and other judicial officers, the warrants he obtained do not establish probable cause. ECF Doc.

102 at 20. He further argues that the government had no legitimate interest in seizing his

electronics. Finally, Novak argues that there was no probable cause to prosecute him and that

Connor lied to the grand jury by telling them that the police department, dispatch and city hall

were “getting inundated” with calls from residents about his Facebook page.

VI.     Law & Analysis

          A.     Qualified Immunity

        Qualified immunity balances two important interests—the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably. The protection

of qualified immunity applies regardless of whether the government official’s error is “a mistake

of law, a mistake of fact, or a mistake based on mixed questions of law and fact.” Groh v.

Ramirez, 540 U.S. 551, 567, 124 S. Ct. 1284, 157 L. Ed. 2d 1068 (2004) (Kennedy, J.,

dissenting) (quoting Butz v. Economou, 438 U.S. 478, 507, 98 S. Ct. 2894, 57 L. Ed. 2d 895

(1978)) (for the proposition that qualified immunity covers “mere mistakes in judgment, whether

the mistake is one of fact or one of law”).

        Because qualified immunity is “an immunity from suit rather than a mere defense to

liability . . . it is effectively lost if a case is erroneously permitted to go to trial.” Mitchell v.
                                                    13
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 14 of 38. PageID #: 25706




Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985) (emphasis deleted). The

“driving force” behind creation of the qualified immunity doctrine was a desire to ensure that

“‘insubstantial claims’ against government officials [will] be resolved prior to discovery.”

Anderson v. Creighton, 483 U.S. 635, 640, n. 2, 107 S. Ct. 3034, 97 L. Ed. 2d 523 (1987).

Accordingly, the Supreme Court has repeatedly “stressed the importance of resolving immunity

questions at the earliest possible stage in litigation.” Hunter v. Bryant, 502 U.S. 224, 227, 112 S.

Ct. 534, 116 L. Ed. 2d 589 (1991) (per curiam). In this particular case, the question could not be

resolved prior to discovery because Novak alleged facts that, if true, would have shown a lack of

probable cause. Now that the parties have conducted discovery, the immunity question is ready

for resolution. See Novak v. City of Parma, 932 F.3d 421 (6th Cir. July 29, 2019).

       Qualified immunity shields government officials from civil damages liability unless the

official violated a statutory or constitutional right that was clearly established at the time of the

challenged conduct. Reichle v. Howards, 566 U.S. 658, 664, 132 S. Ct. 2088, 182 L. Ed. 2d 985.

citing Ashcroft v. al-Kidd, 563 U.S. 731, 735, 131 S. Ct. 2074, 179 L. Ed. 2d 1149 (2011). To be

clearly established, a right must be sufficiently clear “that every ‘reasonable official would [have

understood] that what he is doing violates that right.’ Id., at 741, 131 S. Ct. 2074, 2083, 179 L.

Ed. 1149 (quoting Anderson, 483 U.S. at 640.) In other words, “existing precedent must have

placed the statutory or constitutional question beyond debate.” 563 U.S., at 741, 131 S. Ct. 2074,

2083, 179 L. Ed. 1149. This “clearly established” standard protects the balance between

vindication of constitutional rights and government officials’ effective performance of their

duties by ensuring that officials can “ ‘reasonably . . . anticipate when their conduct may give

rise to liability for damages.’ Anderson, supra, at 639, 107 S. Ct. 3034, 97 L. Ed. 2d 523

(quoting Davis v. Scherer, 468 U.S. 183, 195, 104 S. Ct. 3012, 82 L. Ed. 2d 139 (1984)).
                                                  14
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 15 of 38. PageID #: 25707




         B. Alleged Constitutionally Protected Conduct

       Novak’s remaining claims are largely based on an alleged violation of his First and

Fourth Amendment rights. Novak contends that his First Amendment rights were violated when

the police arrested and prosecuted him for a violation of Ohio Rev. Code § 2909.04. But the

Supreme Court has previously explained that the right allegedly violated must be established,

“‘not as a broad general proposition,’ Brosseau v. Haugen, 543 U.S. 194, 198, 125 S. Ct. 596,

160 L. Ed. 2d 583 (2004) (per curiam), but in a “particularized” sense so that the “contours” of

the right are clear to a reasonable official. Anderson, supra, at 640, 107 S. Ct. 3034, 97 L. Ed. 2d

523. So here, as in Reichle, the constitutional right at question is not whether Novak was entitled

to be free from retaliatory action based on his speech. He was. See Kennedy v. City of Villa

Hills, Ky., 635 F.3d 210, 219 (6th Cir. 2011). The more specific question that the instant case

presents is: whether Novak was free from an arrest that was supported by probable cause. And

that question was already clearly decided prior to Novak’s arrest. See Reichle, 566 U.S. at 665.

       The fundamental problem with Novak’s claims is that the Supreme Court has never

recognized a First Amendment right to be free from a retaliatory arrest that is supported by

probable cause. Reichle, 566 U.S. at 664-665. “The Supreme Court said that in 2012, and it

remains true today.” Novak v. Parma, 932 F.3d 421, 429 (2019). Thus, even if Novak could

show, as a matter of law, that he had a First Amendment right to post a parody on Facebook

about the Parma police, if the defendants had probable cause to investigate and arrest him under

Ohio Rev. Code § 2909.04, Novak cannot show any constitutional violation. In short, if

defendants had probable cause, Novak’s First Amendment claim, though significant in a general

sense, is irrelevant to this Court’s determination on the motions for summary judgment.



                                                15
    Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 16 of 38. PageID #: 25708




                     1. First Amendment Claims

        “[T]he First Amendment protects a significant amount of verbal criticism and challenge

directed at police officers.” City of Houston, Tex. v. Hill, 482 U.S. 451, 461, 107 S. Ct. 2502, 96

L. Ed. 2d 398. “The freedom of individuals verbally to oppose or challenge police action

without thereby risking arrest is one of the principal characteristics by which we distinguish a

free nation from a police state.” Id. at 462-463. The “right to be free from retaliatory arrest after

insulting an officer was clearly established” before Novak’s arrest in 2016. See Kennedy, 635

F.3d at 219 (6th Cir. 2011). But here, Novak’s conduct did more than insult a police officer, it

also disrupted police operations in violation of Ohio Rev. Code § 2909.04(B).

        Novak claims that he clearly had a First Amendment right to post a “parody” on a

Facebook page about the Parma Police Department. The Sixth Circuit Court of Appeals

dedicated several pages of its opinion to considering whether Novak’s Facebook page was, in

fact, a parody protected by the First Amendment and concluded there was a dispute of fact on

that issue. 7 ECF Doc. 24 at 8. This Court agrees that there is a genuine dispute of material facts

on whether the Facebook post was protected by the First Amendment.

        But Novak’s conduct also confused some members of the public, leading them to believe

that his was the real Parma Police Facebook page. ECF Doc. 86-1 at 4. When Connor consulted

with Law Director Dobeck, they reasoned that Novak’s conduct may have violated

Ohio Rev. Code § 2909.04(B) with the following elements: 1)“knowingly;” 2) “using a

computer;” and 3) “to disrupt, interrupt, or impair the functions of any police … operations.”

And Connor’s investigation resulted in a finding of probable cause on each of those prima facie


7
 Novak and defendants disagree. They both seemingly argue that the Court should decide, as a matter of law,
whether Novak’s posting was constitutionally protected activity. ECF Doc. 102 at 24-25; ECF Doc. 101-5 at 10-11.
But such a determination is not necessary in this case.
                                                      16
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 17 of 38. PageID #: 25709




elements. Because defendants had probable cause, it is not necessary for this Court to decide

whether the content of Novak’s Facebook page was protected by the First Amendment. Reichle,

566 U.S. at 664-665; Novak, 932 F.3d at 429 (“If the officers did have probable cause, . . . they

are entitled to qualified immunity.”); Phillips v. Blair, 786 F. App’x 519, 529 (6th Cir. 2019)

(“Without controlling authority clearly establishing a First Amendment right to be free from a

retaliatory arrest otherwise supported by probable cause, we also reverse the denial of qualified

immunity on this claim.”); Marshall v. City of Farmington Hills, 693 F. App’x 417, 426-427 (6th

Cir. 2017) (finding that officers who had probable cause were entitled to qualified immunity on a

retaliatory arrest claim).

        At this stage, the survival of Novak’s constitutional claims can be boiled down to one

question: Did Officers Riley and Connor have probable cause to believe that Novak violated

Ohio Rev. Code § 2909.04? The Court agrees with Novak (ECF Doc. 102 at 15) that this is a

legal question for the Court because the material facts leading up to Novak’s arrest and

prosecution are generally undisputed. See Gerics v. Trevino, 974 F.3d 798, 806 (6th Cir. 2020).

And, if there is no genuine dispute of material fact on the question of probable cause, then Novak

has failed to show any violation of a clearly established constitutional right.

                        a. Prior Restraint

        Novak has also asserted a First Amendment claim based on prior restraint. (Claim

1). “The term prior restraint is used to describe administrative and judicial orders forbidding

certain communications in advance of the time that such communications are to

occur.” Alexander v. United States, 509 U.S. 544, 550 (1993). In affirming this Court’s denial

of defendants’ motion to dismiss, the Sixth Circuit questioned whether prior restraints had

occurred when: 1) Detective Connor sent a letter to Facebook; and 2) Captain Riley issued a
                                                 17
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 18 of 38. PageID #: 25710




press release. Novak, 932 F.3d at 433. Either of these communications could constitute a prior

restraint, but only if each qualified as an “administrative order.” Id. at 422.

       Since then, two developments lead the Court to conclude that these communications were

not administrative orders under the Alexander standard. First, discovery has shown that

Detective Connor’s letter to Facebook only requested that the false page be taken down. He did

not necessarily expect Facebook to comply with his request. Connor Depo., ECF Doc. 107-1 at

336-337. And, Captain Riley testified that the primary purpose of the press release was to warn

the public that the page was fake and to stop the continued phone calls that the police were

receiving. Riley Depo., ECF Doc. 105-1 at 225-227. While the Sixth Circuit did note that

something might be considered an “administrative order” even if it “is not on its terms

binding,” 932 F.3d at 433, there still must be the lurking threat of some form of action that the

official intends to enforce in the event of noncompliance. In the instant case, any such threat no

longer existed because Novak voluntarily deleted his Facebook page.

       Second, the record reflects that both communications were sent after the creation of the

Facebook page and the posting of most, if not all, of the material. At that stage, Novak had

already spoken, so to speak; the words were out there, and therefore it is not clear that any threat

that existed in Captain Riley’s press release was a prior restraint, rather than a reference to

prosecution post-publication. Any threat that may have existed from Riley’s press release could

only be a reference to prosecution post-publication. And the Supreme Court has acknowledged

the “well-established distinction between prior restraints and subsequent criminal punishments.”

Alexander, 509 U.S. at 548. If the press release threatened post-facto enforcement, therefore, it

would not also qualify as a prior restraint. Prior restraint typically exists when “a public official

has been given discretionary power to deny use in advance of actual expression.” Connection
                                                 18
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 19 of 38. PageID #: 25711




Distributing Co. v. Reno, 154 F.3d 281, 295 (6th Cir. 1998) (citing Ward v. Rock Against

Racism, 491 U.S. 781, 795 n.5 (1989)) (emphasis added). Neither Connor nor Riley had the

power to deny Novak’s use of Facebook; on the contrary, the request and press release only

arose after Novak used the forum. As such, the prior restraint claim fails.

                   2. Fourth Amendment Claims

       Novak’s Fourth Amendment claims will also fail if defendants had probable cause to

arrest him for a violation of Ohio Rev. Code §2909.04. The Fourth Amendment protects “[t]he

right of the people to be secure in their . . . houses . . . against unreasonable searches and

seizures[.]” U.S. Const. amend. IV. Given our common-law tradition treating the home as “first

among equals,” Florida v. Jardines, 569 U.S. 1, 6, 133 S. Ct. 1409, 185 L. Ed. 2d 495 (2013),

the Supreme Court has interpreted this language generally to require a warrant for a search of a

private residence. E.g., Georgia v. Randolph, 547 U.S. 103, 109, 126 S. Ct. 1515, 164 L. Ed. 2d

208 (2006). That requirement, in turn, triggers another Fourth Amendment command: “[N]o

Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.” U.S. Const. amend.

IV. Probable cause, the Supreme Court has “often” said, “is not a high bar.” Kaley v. United

States, 571 U.S. 320, 338, 134 S. Ct. 1090, 188 L. Ed. 2d 46 (2014); Wesby, 138 S. Ct. at 586.

Here, defendants claim that they had probable cause, and it is undisputed that they obtained

warrants for Novak’s arrest and the search of his house and electronic devices. If there are no

disputes of material fact as to the existence of probable cause, defendants are entitled to

summary judgment on his Fourth Amendment claims as well.




                                                 19
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 20 of 38. PageID #: 25712




                   3. Probable Cause

       Novak argues that defendants did not have probable cause to arrest him, to search his

property and/or his electronic devices. Defendants charged and prosecuted Novak with a

violation of Ohio Rev Code §2909.04(B), which provides that “[n]o person shall knowingly use

any computer, computer system, computer network, telecommunications device, or other

electronic device or system or the internet so as to disrupt, interrupt, or impair the functions of

any police, fire, educational, commercial, or governmental operations.” There is no dispute that

Novak used a computer and the internet to post his Facebook page. However, he argues that

Connor lacked probable cause to believe that Novak 1) “knowingly” violated the statute; and 2)

actually “disrupted, interrupted, or impaired” the police operations.

       “Probable cause exists ‘if the facts and circumstances are such that a reasonably prudent

person would be warranted in believing that an offense had been committed and that evidence

thereof would be found on the premises to be searched.’” Peffer v. Stephens, 880 F.3d 256, 263

(6th Cir. 2018) (quoting Greene v. Reeves, 80 F.3d 1101, 1106 (6th Cir. 1996)). The officer

must examine “the totality of the circumstances, recognizing both the inculpatory and

exculpatory evidence.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000).

       Here, the Rule 56 materials do not show a lack of probable cause on the “knowingly” or

“disruption” elements of Ohio Rev. Code § 2909.04(B). Officer Connor became aware that

someone had posted a Facebook page that appeared almost identical to the Parma Police

Department’s official page. Members of the public began calling the police department and

posting on the fake Facebook page. Thus, Connor sought legal advice from Parma’s Law

Director, Timothy Dobeck. Connor and Dobeck determined that Novak had potentially violated

Ohio Rev. Code § 2909.04. Then, as further detailed below, Connor methodically discussed the
                                                 20
    Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 21 of 38. PageID #: 25713




facts of the case with several judicial officers and sought the appropriate search warrants for his

investigation. None of the judicial officers identified a lack of probable cause.

        Novak does not dispute that he posted the fake Parma Police Facebook page. Rather, he

contends that Connor knew that Novak had not “knowingly” “disrupted” “police operations.”

Novak argues that Connor knew that Novak thought his Facebook page was a satire or parody.

And he argues that his Facebook page did not actually disrupt police operations.

        Regarding the “knowingly” element of Ohio Rev. Code § 2909.04, intent is often difficult

to prove and can be established by circumstantial evidence and inferences therefrom. U.S. v.

Goodwin, 748 F. App’x 651, 655 (6th Cir. 2018). And in the context of probable cause, a

reasonable officer is permitted to make inferences as to intent. See U.S. v. Tagg, 886 F.3d 579,

589 (6th Cir. 2018). Here, Connor had probable cause to believe that Novak was knowingly

disrupting police business. Connor’s investigation showed that Novak had deleted comments

claiming that his page was a hoax. Novak Depo., ECF Doc. 90 at 131. And, when the police

department attempted to warn the public about Novak’s fake page, Novak copied the official

warning and posted it on his page as well. Riley Depo., ECF Doc. 71-1 at 99. In other words,

Novak took deliberate steps in real time to perpetuate the hoax which led to the police disruption.

Officer Connor was permitted to infer that these deliberate steps evidenced the “knowingly”

element of Ohio Rev. Code § 2909.04. 8

        Regarding the “disruption or interruption of police operations” element of

Ohio Rev. Code § 2909.04, Novak argues that there was no real disruption or interruption of

police operations. But Novak’s argument is contrary to Connor’s own testimony (ECF Doc.


8
 Novak’s roommate, Kozelka, also later testified that Novak was “messing with” the public through his Facebook
page. Kozelka Depo. pp. 45-51, ECF Doc. 97-1 at 15.
                                                      21
    Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 22 of 38. PageID #: 25714




107-1 at 232), and is based entirely on Novak’s subjective interpretation of what should be

required to substantiate a “disruption” of police operations under the statute.9 Detective Connor

didn’t write Ohio Rev. Code § 2909.04, and the statute doesn’t specify that the disruption of

police operations must be “substantial.”

        Novak cites several cases in which courts determined statues were overly broad when

they proscribed constitutionally protected activity. See, City of Houston, Tex. v. Hill, 482 U.S.

451, 455 (1987); State v. Schwing, 42 Ohio St. 2d 295, 306 (1975); State v. Brand, 2 Ohio App.

3d 460, 460 (1981); Toledo v. Thompson-Bean, 173 Ohio App. 3d 566, 573 (2007); City of

Euclid v. Moore, No. 75143, 1999 Ohio App.LEXIS 5900 at * (8th Dist. Dec. 9, 1999). But

none of these cases held that, in the absence of any clear legal precedent and for purposes of

qualified immunity, a police officer should question whether a statute is constitutional.

Moreover, in addition to Connor’s testimony that he reasonably believed that Novak had violated

the statute, several other law enforcement officials reviewed the facts before charges were

brought against Novak.

                 a. Dobeck’s Legal Advice

        Although not necessarily dispositive, the fact that Connor sought legal advice from Law

Director Dobeck is a factor suggesting that Connor’s investigation was reasonable and that he

had probable cause. After Connor was told to investigate the Facebook page, he sought legal

advice from Dobeck. Connor testified that if Dobeck had advised that Novak should not be

charged, he would not have charged him. ECF Doc. 107-1 at 261. Consultation with [an




9
 Novak’s assertion is also contrary to his roommate’s understanding that Novak posted the fake Facebook page to
“mess with” the public, not as a parody on the police. See Kozelka Depo., ECF Doc. 97-1 at 15.
                                                      22
     Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 23 of 38. PageID #: 25715




attorney] is a factor to be considered in evaluating whether an officer acted reasonably.10

Hasalah v. City of Kirtland, 2013 U.S. Dist. LEXIS 71042 (N.D. Ohio May 20, 2013); see also

Cox v. Hainey, 391 F.3d 25 (1st Cir. 2004) (officer was entitled to qualified immunity because he

met with the prosecutor, discussed the case and the prosecutor stated that the officer had

probable cause); Konja v. Seitzinger, 363 F. 3d 645, 648 (7th Cir. 2004) (awarding officer

qualified immunity and holding that the officer’s consultation with prosecutor “goes far” to

establish qualified immunity); Dixon v. Wallowa County, 336 F.3d 1013 (9th Cir. 2003) (a

reasonable officer could have believed that his conduct was lawful based on the prosecutor’s

advice); Wadkins v. Arnold, 214 F.3d 535, 543 (4th Cir. 2000) (police officer who consulted with

prosecutor and obtained a warrant from the magistrate judge acted reasonably and was, therefore,

entitled to qualified immunity). The fact that Connor sought legal advice before proceeding with

his investigation lends support to the reasonableness of his investigation and arrest of Novak.

                 b. Warrants Issued by Magistrate Fink and Judge O’Donnell

         After seeking advice from Law Director Dobeck, Connor appeared before Magistrate

Edward Fink to obtain an arrest warrant. ECF Doc. 107-1 at 294. Detective Connor told

Magistrate Fink that people were calling into the police station about Novak’s Facebook page.

Magistrate Fink considered this a disruption and issued the warrant. ECF Doc. 92-1 at 14.




10
  Reliance would not satisfy this standard if an objectively reasonable officer would have cause to believe that the
prosecutor’s advice was flawed, off point, or otherwise untrustworthy. Cf. Groh v. Ramirez, 540 U.S. 551, 124 S. Ct.
1284, 1293-94, 157 L. Ed. 2d 1068 (2004) (holding that qualified immunity could not shield an officer from liability
for actions predicated upon an obviously deficient arrest warrant). Law enforcement officers have an independent
duty to exercise their professional judgment and can be brought to book for objectively unreasonable mistakes
regardless of whether another government official (say, a prosecutor or a magistrate) happens to compound the
error. See Malley v. Briggs, 475 U.S. 335, 340-41, 89 L. Ed. 2d 271, 106 S. Ct. 1092 (1986). However, in this case,
Connor did not make an objectively unreasonable mistake.
                                                        23
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 24 of 38. PageID #: 25716




       Normally, “[p]olice officers are entitled to rely on a judicially secured warrant for

immunity from a § 1983 action for illegal search and seizure unless the warrant is so lacking in

indicia of probable cause, that official belief in the existence of probable cause is unreasonable.”

Yancey v. Carroll County, 876 F.2d 1238, 1243 (6th Cir. 1989). However, “an officer cannot

rely on a judicial determination of probable cause if that officer knowingly makes false

statements and omissions to the judge such that but for these falsities the judge would not have

issued the warrant.” Id. A plaintiff, thus, may challenge an officer’s qualified immunity defense

in a civil rights case by showing that (1) the officer’s warrant affidavit contained a false

statement or omission that was made either deliberately or with reckless disregard for the truth;

and (2) the false statement or omission was material to the finding of probable cause. See

Vakilian v. Shaw, 335 F.3d 509, 517 (6th Cir. 2003); Sykes v. Anderson, 625 F.3d 294, 305 (6th

Cir. 2010).

       Here, Novak has not shown that Detective Connor made any false statements to

Magistrate Fink. ECF Doc. 92-1 at 14. Novak’s contention that Detective Connor lied to

Magistrate Fink to secure the warrant (ECF Doc. 102 at 20) is not supported by Magistrate

Fink’s testimony. ECF Doc. 92-1 at 14. Nor has Novak shown that Connor omitted material

information when seeking the warrant. Novak argues that Detective Connor should have told

Magistrate Fink that Novak’s conduct was speech and that his Facebook page was a parody or

joke. ECF Doc. 102 at 21. But that was not how Detective Connor saw it, and he was not

misleading Magistrate Fink by failing to characterize it that way.

       Similarly, Connor obtained search warrants from Judge Kenneth Spanagel and Judge

Deanna O’Donnell. Connor’s affidavit for search warrant relayed the general facts of his

investigation (ECF Doc. 108-1 at 183-187), including that there had been “numerous” calls and
                                                 24
     Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 25 of 38. PageID #: 25717




complaints to the police department. ECF Doc. 108-1 at 25. Judge O’Donnell testified that

“numerous” to her meant two, three, four or above. ECF Doc. 108-1 at 28. Thus, even if

Connor’s affidavit had stated the exact amount of calls – eleven, 11 Judge O’Donnell would have

issued the search warrants. Judge O’Donnell also testified that she thought people would have

believed that Novak’s Facebook page was real. ECF Doc. 108-1 at 19. Like the warrant issued

by Magistrate Fink, the warrants issued by Judges Spanagel and O’Donnell lend support to the

reasonableness of Connor’s investigation and arrest of Novak. Novak has not shown that

Connor obtained the search warrant from Judges Spanagel and O’Donnell by making material

misrepresentations or omissions.

                  c. Decision to Prosecute and Grand Jury Indictment

         Novak’s failure to show that Connor misled others also impacts his malicious prosecution

claim. As police officers, Riley and Connor lacked the authority to prosecute, but Novak could

still proceed with his malicious prosecution claim against them if he could show that they

influenced or participated in the decision to prosecute. Sykes v. Anderson, 625 F.3d 294, 311

(6th Cir. 2010). The term “participated” is construed “within the context of tort causation

principles.” Webb v. United States, 789 F.3d 647, 659 (6th Cir. 2015), (quoting Sykes, 625 F.3d

at 308 n.5). Prosecution must have been a reasonably foreseeable consequence of the

defendants’ conduct, and the conduct must have actually influenced the decision to prosecute.

See Sykes, 625 F.3d at 314-15. An indictment or the filing of charges by a prosecutor, if

independently supported and insulated from the officers’ influence, can break the chain of

causation, unless the officer “could reasonably foresee that his misconduct would contribute to


11
  Novak argues that the number of calls was insignificant (as a matter of law) and did not disrupt police operations
– but there were more than two, three or four calls – the number Judge O’Donnell thought could constitute
“numerous.” Connor testified to the grand jury that there had been eleven calls. ECF Doc. 102-7 at 4.
                                                        25
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 26 of 38. PageID #: 25718




an independent decision that results in a deprivation of liberty.” Id. at 316 (citations and internal

quotation marks omitted). The officer must have participated “in a way that aids in the decision,

as opposed to passively or neutrally participating,” Webb, 789 F.3d at 660 (quoting Sykes, 625

F.3d at 308 n.5), which requirement is satisfied by showing some “element of blameworthiness

or culpability in the participation,” Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir. 2015)

       As with his other claims, in order to defeat the defense of qualified immunity on his

malicious prosecution claims, Novak must show a lack of probable cause. Specifically, he must

point to a genuine dispute of material fact showing Riley and Connor acted in a way that would

permit an inference of blameworthiness or culpability – “less than malice” but more than

“negligence or innocent mistake”—and that their “deliberate or reckless falsehoods result[ed] in

[Novak’s] prosecution without probable cause.” Johnson, 790 F.3d at 655. (emphasis added).

       Regarding the decision to prosecute, Cuyahoga County Prosecutor McGinty testified that

he made the decision independently and, like the police officers, he did not consider Novak’s

Facebook page to be protected speech. ECF Doc. 93-1 at 5. He also stated that he independently

looked at the police report and screenshots of Novak’s Facebook page before deciding to

prosecute. He testified that Connor told him that the police had received “multiple calls” about

the Facebook page. ECF Doc. 93-1 at 14. McGinty’s decision to prosecute was an independent

one. And the facts supporting his decision were accurate. Novak has failed to show that Riley

and Connor misled Prosecutor McGinty or that they were somehow culpable in influencing him

to prosecute Novak. The fact that McGinty made an independent decision to seek an indictment

insulates the officers from a malicious prosecution claim and also lends support to a finding that

the officers had probable cause to arrest Novak in the first place.



                                                 26
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 27 of 38. PageID #: 25719




       The prosecutor took the matter to a grand jury. As a general rule, “the finding of an

indictment, fair upon its face, by a properly constituted grand jury, conclusively determines the

existence of probable cause.” Webb v. United States, 789 F.3d at 659, citing Barnes v. Wright,

449 F.3d 709, 716 (6th Cir. 2006). An exception to this general rule applies when defendants

knowingly or recklessly present false testimony to the grand jury to obtain the indictment.

Martin v. Maurer, 581 F. App’x 509, 511 (6th Cir. 2014); Robertson v. Lucas, 753 F.3d 606, 616

(6th Cir. 2014).

       Novak argues that Connor “crossed the line from fact witness to advocate,” when he told

the grand jury that the police department, dispatch and city hall were “getting innundanted” with

calls from residents who “honest to God” believe police had posted this page. ECF Doc. 102 at

23; ECF Doc. 102-7. But Connor later told the grand jury that the dispatch center had received

11 phone calls. ECF Doc. 102-7 at 4. So, facts were presented to the jury by which they could

decide whether this was a disruption of police operations. Novak also contends that Connor

crossed the line when he told the grand jury that Novak’s Facebook page was not a parody.

True, Connor expressed his opinion that Novak’s Facebook page was not a parody, but he also

referred to this as an “argument.” The grand jury was free to reject Connor’s “argument” about

Novak’s Facebook page. ECF Doc. 102-7 at 7. Novak has not shown that Connor lied or misled

the grand jury. The grand jury indictment lends further support that defendants had probable

cause to investigate and arrest Novak for a violation of Ohio Rev. Code § 2909.04.

       Finally, the trial judge denied a motion to dismiss on First Amendment grounds and a

motion for acquittal following the government’s case. ECF Doc. 6-1 at 256. In denying the

motion for acquittal, the trial judge ruled that there was evidence from which a reasonable jury

could conclude that Novak was guilty of knowingly interrupting the operations of the police
                                                27
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 28 of 38. PageID #: 25720




department. The standard of conviction – proof beyond a reasonable doubt – is far more

stringent than mere probable cause. Thus, the trial court’s determination that there was sufficient

evidence to support Novak’s conviction lends support to a finding that the officers had probable

cause to investigate and arrest Novak.

         Novak has failed to show a lack of probable cause for his arrest, search, seizure and

prosecution. Defendant Connor sought legal advice before proceeding with his investigation

against Novak. He properly obtained an arrest warrant; there are no facts showing he misled

Magistrate Fink. He obtained valid search warrants; there are no facts showing he misled Judges

Spanagel or O’Donnell. Prosecutor McGinty made an independent decision to prosecute; there

are no facts showing Connor misled Prosecutor McGinty. And, a grand jury decided to indict

Novak; there are no facts showing that Connor falsely testified to the grand jury. In short, Novak

has failed to show that Officers Riley and Connor lacked probable cause for his investigation and

arrest. There are no genuine disputes of material fact on the issue of probable cause. Novak has

failed to show any violation of a clearly established constitutional right. For this reason, Riley

and Connor are entitled to summary judgment on Novak’s pending First Amendment and Fourth

Amendment claims, Claims 1, 3, 6, 7, 8, 9, and 11, and his malicious prosecution claim, Claim

27.

      C. Monell Liability against Parma

         Section 1983 creates a federal cause of action against state or local officials who, while

acting under the color of state law, deprive a person of a federal right. 42 U.S.C. § 1983. To

prevail in a § 1983 suit against a municipality, a plaintiff must show that the alleged federal right

violation occurred because of a municipal policy or custom. Monell v. Dep’t of Social Servs.,

436 U.S. 658, 694, 56 L. Ed. 2d 611, 98 S. Ct. 2018 (1978). A municipality “may not be sued
                                                 28
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 29 of 38. PageID #: 25721




under § 1983 for an injury inflicted solely by its employees or agents.” Id. Section 1983 liability

does not attach to a municipality based on the actions of its employee tortfeasors under the

doctrine of respondeat superior; instead, such liability may only be imposed on the basis of the

municipality’s own custom or policy. Monell, 436 U.S. at 691. “Under § 1983, local

governments are responsible only for their own illegal acts” and may not be held vicariously

liable for the actions of their employees. D’Ambrosio v. Marino, 747 F.3d 378, 386 (6th Cir.

2014) (quoting Connick v. Thompson, 563 U.S. 51, 131 S. Ct. 1350, 1359, 179 L. Ed. 2d 417

(2011)).

          To bring a claim under § 1983, a plaintiff must “identify a right secured by the United

States Constitution and the deprivation of that right by a person acting under color of state law.”

Watkins v. City of Battle Creek, 273 F.3d 682, 685 (6th Cir. 2001) (quoting Russo v. City of

Cincinnati, 953 F.2d 1036, 1042 (6th Cir. 1992)). Here, Novak has failed to identify the

violation of any constitutional right because, as already stated, the Supreme Court has never

recognized a First Amendment right to be free from a retaliatory arrest that is supported by

probable cause. Reichle, 566 U.S. at 664-665. And because probable cause existed, Novak has

also failed to show a Fourth Amendment violation. Because Novak has failed to show an

underlying constitutional violation, Parma is entitled to summary judgment on Novak’s Monell

claims.

          Moreover, Novak’s Monell claims would fail even if he had shown an underlying

violation of his constitutional rights. There are at least four avenues a plaintiff may take to prove

the existence of a municipality’s illegal policy or custom, but all of them require an underlying

constitutional violation. The plaintiff can look to (1) the municipality’s legislative enactments or

official agency policies; (2) actions taken by officials with final decision-making authority; (3) a
                                                  29
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 30 of 38. PageID #: 25722




policy of inadequate training or supervision; or (4) a custom of tolerance or acquiescence of

federal rights violations. Id.; Pembaur v. City of Cincinnati, 475 U.S. 469, 480, 89 L. Ed. 2d

452, 106 S. Ct. 1292 (1986); Stemler v. City of Florence, 126 F.3d 856, 865 (6th Cir. 1997); Doe

v. Claiborne County, 103 F.3d 495, 507 (6th Cir. 1996). Here, Novak has asserted claims for

Monell liability based on an authorized action and on a failure to train. (See Claims 12, 13, and

14). Claims 12 and 13 are based on Connor and Dobeck’s decision to investigate and prosecute

Novak. Claim 14 alleges that Parma failed to adequately train its employees on clearly

established First Amendment rights.

          Parma claims that it did not have an express policy that violated Novak’s rights and that

Timothy Dobeck was not a policymaker for the City of Parma. Parma acknowledges that

Dobeck reviewed this incident for possible criminal conduct, but contends he only gave advice

and did not create policy for Parma. Parma also argues that Pembaur v. City of Cincinnati, is

distinguishable. ECF Doc. 100-5 at 23.

          Novak first argues that Connor had policymaking authority over his investigation. He

argues that Connor made final decisions and had “unfettered discretion” over his investigation.

ECF Doc. 124 at 22-24. Citing Pembaur, Novak also argues that Dobeck had policymaking

authority. Finally, he argues that Parma failed to properly train its officers on First Amendment

rights.

          1. Authorized Action or Policymaker Liability under Monell

          In Pembaur v. City of Cincinnati, 475 U.S. 469, 106 S. Ct. 1292, 89 L. Ed. 2d 452

(March 25, 1986), the Supreme Court held that a county defendant was subject to liability under

Monell because its prosecutor’s instruction to the deputy sheriff to make a warrantless entrance

into a third party’s property to seize witnesses constituted a decision by an official authorized to
                                                  30
     Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 31 of 38. PageID #: 25723




establish county policy, even though the actions were only taken once. Id. at syllabus. However,

the Court stated that it might have found for the county defendant if the prosecutor had only

rendered “legal advice.” Id. at 484-485.

         Parma argues that Dobeck only gave legal advice to Connor in this case; that he was not

making policy; and that it is not liable under Monell for Dobeck’s advice. Conversely, Novak

argues that both Connor and Dobeck were policymakers with “unfettered discretion” as to

whether he would be charged under Ohio Rev. Code § 2909.04. Here, the undisputed facts

support Parma’s argument. During their depositions, Connor and Dobeck were careful to

describe their interaction with one another as Connor “seeking advice.” See e.g., Dobeck Depo.,

ECF Doc. 96-1 at 4-5; Connor Depo., ECF Doc. 107-1 at 167-170. Novak hasn’t cited any

evidence that Dobeck “ordered” Connor to charge Novak with a crime. 12 In fact, Law Director

Dobeck testified that he did not authorize the charge against Novak; he only gave legal advice

and that Detective Connor sought search warrants from Judges O’Donnell, Spanagel and

Magistrate Fink. Dobeck Depo., ECF Doc. 96-1 at 13.

         The fact that Connor sought warrants from several different officials after he discussed

the case with Dobeck undermines Novak’s policymaking argument. In Pembaur, the prosecutor

ordered the police officers to enter a third-party’s property without a warrant to seize witnesses.

Shortly after the prosecutor gave these instructions, the police officers executed them. Pembaur,

475 U.S. at 484-485. There was no impartial subsequent review. But here, after Connor

discussed the facts with Dobeck, he applied to Magistrate Fink for a warrant. Magistrate Fink




12
  Connor testified that he would not have charged Novak if Dobeck had advised against it. However, he did not
testify that Dobeck ordered him to proceed with the investigation. Here, that distinction is significant and
distinguishes this case from Pembaur.
                                                      31
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 32 of 38. PageID #: 25724




did not perceive a violation of Novak’s constitutional rights and issued a warrant for his arrest.

Fink Depo., ECF Doc. 92-1 at 82-84.

       This is not a case in which Parma is only “disingenuously arguing” that Dobeck rendered

legal advice rather than a final decision for Parma. After Connor sought legal advice from

Dobeck, he sought warrants from several judicial officers and testified before a grand jury, which

ultimately indicted Novak. Dobeck did not make policy for Parma by advising Connor. And,

his advice – that Novak may have violated Ohio Rev. Code § 2909.04 and that Connor should

obtain warrants – was not a violation of any constitutional right.

       Novak cites several cases arguing that Monell liability applies when investigating officers

have “unfettered discretion” and cause right violations. Monistere v. City of Memphis, 115 F.

App’x 845 (6th Cir. 2004). Rush v. City of Mansfield, 771 F. Supp.2d 827 (N.D. Ohio Feb. 11,

2011); Cline v. City of Mansfield, 745 F. Supp.2d 773 (N.D. Ohio Sep. 30, 2010). But Novak’s

cases are inapposite; they involve officer conduct that was not reviewed by an impartial judicial

officer and was not supported by a valid warrant. Moreover, Connor and Dobeck did not have

“unfettered discretion.” As already stated, their decision to continue with the investigation

against Novak was reviewed by several other judicial officers and a grand jury before charges

were brought.

       The instant case is distinguishable from Pembaur. Parma did not assign unfettered

discretion to Connor and Dobeck. Their decision to move forward with an investigation against

Novak was reviewed by several impartial judicial officers. Connor obtained an arrest warrant

and search warrants. And it was a grand jury who decided to indict Novak. These facts are not

in dispute. Because there was no violation of Novak’s constitutional rights and because Connor

and Dobeck did not make any policy on behalf of Parma, the City of Parma is entitled to
                                                32
     Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 33 of 38. PageID #: 25725




summary judgment on Novak’s Monell – policymaker theory of liability asserted in Claims 12

and 13 of his amended complaint. ECF Doc. 6 at 50-51.

         2. Failure to Train

         Novak has also asserted a claim for Monell liability for Parma’s failure to train its

officers on First Amendment rights. 13 (Claim 14 – ECF Doc. 6 at 52). Inadequate training can

be the basis for a § 1983 municipal liability claim when it “amounts to deliberate indifference to

the rights of persons with whom the police come into contact.” Roell v. Hamilton Cty.,

Ohio/Hamilton Cty. Bd. of Cty. Comm’rs, 870 F.3d 471, 487 (6th Cir. 2017). But “[a]

municipality’s culpability for a deprivation of rights is at its most tenuous where a claim turns on

a failure to train.” Connick v. Thompson, 563 U.S. 51, 61, 131 S. Ct. 1350, 179 L. Ed. 2d 417

(2011)). To succeed on an inadequate training claim, a plaintiff must prove: “(1) that a training

program is inadequate to the tasks that the officers must perform; (2) that the inadequacy is the

result of the [municipality’s] deliberate indifference; and (3) that the inadequacy is closely

related to or actually caused the plaintiff’s injury.” Roell, 870 F.3d at 487 (quoting Brown v.

Chapman, 814 F.3d 447, 463 (6th Cir. 2016)).

         Here, Novak argues that Parma failed to adequately train its officers on potential First

Amendment violations. ECF Doc. 124 at 29. But officers’ tasks do not so regularly involve

First Amendment issues to mandate training on this subject. And because the recognition of

First Amendment issues is based on common law, it is not stagnant. Thus, Parma would have

been required to regularly train its officers on updates to First Amendment law. And even if it

had, First Amendment training may not have precluded an investigation into Novak’s Facebook


13
  As with his policymaker claims, this claim fails because Novak has not shown an underlying constitutional
violation.
                                                       33
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 34 of 38. PageID #: 25726




page. Several lawyers (Dobeck, McGinty, Spanagel and O’Donnell) reviewed the facts of this

case and failed to identify any First Amendment violation. If their law degrees inadequately

trained them to recognize a potential First Amendment violation, it is very unlikely that Parma

could have provided officer training that would have halted this investigation.

       Officer Connor testified that he was trained to seek advice from the Law Department for

things that he didn’t know in the “legal sense.” ECF Doc. 107-1 at 261. Given the fluidity and

complexity of First Amendment corpus juris, this was a better policy than attempting to train law

enforcement officers on potential First Amendment violations. In addition to failing to show an

underlying constitutional violation, Novak has failed to show that Parma’s training program was

inadequate to its officers tasks; that this inadequacy was the result of Parma’s deliberate

indifference; and that the inadequacy was closely related to or actually caused his injury.

Because there are no genuine disputes of material fact on these elements, Parma is entitled to

summary judgment on Novak’s claim for Monell liability for failure to train (Claim 14).

   D. Conspiracy

       Novak has also asserted a conspiracy claim against Riley, Connor and John Doe. (Claim

15, ECF Doc. 6 at 54). Riley and Connor point out that Novak has not pursued a claim against

the “John Doe” defendant and that the Sixth Circuit has held that “members of the same legal

entity cannot conspire with one another if their acts were within the scope of their employment.”

See Jackson v. City of Cleveland, 925 F.3d 793, 818 (6th Cir. 2019). Novak has not opposed

Riley and Connor’s motion for summary judgment on the conspiracy claim. The Sixth Circuit

cited Jackson, and permitted Novak’s conspiracy claim to continue only because he had named a

John Doe defendant who could have been working for a different legal entity. Novak, 932 F.3d

at 436-437. But Novak has never amended his pleadings or even argued that John Doe worked
                                                34
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 35 of 38. PageID #: 25727




for a different entity. Because Riley and Connor both work for the Parma Police Department and

Novak has not pursued any claim against the John Doe defendant, the intracorporate conspiracy

doctrine applies and Riley and Connor are entitled to summary judgment on Novak’s conspiracy

claim. Id.

   E. Federal Privacy Protection Act

       Novak has asserted a Federal Privacy Protection Act against all three defendants. The

Federal Privacy Protection Act makes it unlawful for a government officer to “search for or seize

any work product materials possessed by a person reasonably believed to have a purpose to

disseminate” information to the public. 42 U.S.C. § 2000aa(a)(1). But the statute has a “suspect

exception.” S.H.A.R.K. v. Metro Parks Serving Summit Cty.,499 F.3d 553, 567 (6th Cir. 2007).

The Act does not apply if the officers have “probable cause to believe that the person possessing

such materials has committed or is committing the criminal offense to which the materials

relate.” 42 U.S.C. § 2000aa(a)(1); see S.H.A.R.K., 499 F.3d at 567.

       Like his other claims, Novak’s Privacy Protection Act claim depends on whether Riley

and Connor had probable cause to search and seize the contents of his apartment. See Novak,

932 F.3d at 435-436. As explained above, before searching and seizing any of Novak’s property,

Connor obtained a valid search warrant, and there are no facts suggesting that he made false

statements or omissions to obtain it. Because defendants’ search of Novak’s property was

pursuant to a valid search warrant supported by probable cause, defendants are entitled to

summary judgment on Novak’s Federal Privacy Protection Act claim (Claim 16).

   F. Supervisor Liability

       Claim 18b of Novak’s amended complaint is a supervisor liability claim against

Defendant Riley. ECF Doc. 6 at 57. Respondeat superior is not a proper basis for liability under
                                               35
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 36 of 38. PageID #: 25728




§ 1983. McQueen v. Beecher Cmty. Sch., 433 F.3d 460, 470 (6th Cir. 2006), citing Leary v.

Daeschner, 349 F.3d 888, 903 (6th Cir. 2003); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.),

cert. denied, 469 U.S. 845, 105 S. Ct. 156, 83 L. Ed. 2d 93 (1984). Nor can the liability of

supervisors be based solely on the right to control employees, Bellamy, 729 F.2d at 421, or

“simple awareness of employees’ misconduct.” Leary, 349 F.3d at 903; Bellamy, 729 F.2d at

421. Furthermore, “a supervisory official’s failure to supervise, control or train the offending

individual is not actionable unless the supervisor ‘either encouraged the specific incident of

misconduct or in some other way directly participated in it.’” Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999) (quoting Hays v. Jefferson County, 668 F.2d 869, 874 (6th Cir. 1982)). “At a

minimum a plaintiff must show that the [supervisor] at least implicitly authorized, approved, or

knowingly acquiesced in the unconstitutional conduct of the offending officers.” Id. (quoting

Hays, 668 F.2d at 874).

       As already explained, Officers Riley and Connor are immune from liability for the

charges that were brought against Novak. They had probable cause to believe that a violation of

Ohio Rev. Code § 2909.04 had occurred. Even if the content of Novak’s Facebook page was

protected by the First Amendment, Novak did not have a First Amendment right to be free from

a retaliatory arrest that was supported by probable cause. There was no constitutional violation.

Defendant Riley is immune from liability and is entitled to summary judgment on Novak’s

supervisor liability claim.

   G. State Law Claims

       Novak has asserted several claims based on various state laws and a tortious interference

with contract claim against Defendants Riley and Connor (Claims 19, 20, 21, 22, 23, 24, 25, 26,

and 28). The parties seem to agree that Riley and Connor are entitled to state law immunity on
                                                36
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 37 of 38. PageID #: 25729




these claims unless they acted with “malicious purpose, in bad faith, or in a wanton or reckless

manner.” Ohio Rev. Code § 2744.03(A)(6)(b). Novak’s state law claims survived defendants’

motion to dismiss because he alleged that Connor misled Magistrate Fink and the grand jury to

advance his investigation and prosecution of Novak. But the Rule 56 materials have not

evidenced any misleading, malicious purpose or bad faith on Detective Connor’s part. As

already stated, he was not obligated to explain to Magistrate Fink or the grand jury that Novak

viewed his Facebook page as a parody protected by the First Amendment. Connor didn’t see it

that way, and he had probable cause to believe that Novak had violated

Ohio Rev. Code § 2909.04. Because Novak has not shown that there are any genuine disputes of

material fact on the question of whether Connor and/or Riley acted with malicious purpose, in

bad faith, or in a wanton or reckless manner, they are entitled to immunity and summary

judgment on his state law claims and his claim for tortious interference with contract.

VII.   Conclusion

       It has been almost exactly 5 years since Novak posted his Facebook page that led to the

events in this case. While the doctrine of qualified immunity has generated a great deal of recent

controversy, that has mainly involved the use of force by law enforcement officers, particularly

the use of deadly force.

       This case at its core revolves around the decision whether or not to prosecute. One can

legitimately question whether 11 calls to the police office from members of the public confused

by Novak’s Facebook page was enough of an interference to warrant the expenditure of

resources to investigate and prosecute Novak. But that was a judgment call for the police

officers to make. So long as they had probable cause to believe that Novak had violated the law,

which they did, the doctrine of qualified immunity justifiably shields them from personal
                                               37
  Case: 1:17-cv-02148-DAP Doc #: 128 Filed: 02/24/21 38 of 38. PageID #: 25730




liability. The police officers sought legal advice from the Parma Law Director, and then sought

and obtained warrants at every step of the way. Each judge who approved a warrant made a

determination that there was probable cause. And ultimately the Cuyahoga County Prosecutor

made an independent review of the evidence and concluded it was sufficient to prosecute, and he

sought and obtained a grand jury indictment. Under the facts of this case and Supreme Court

and 6th Circuit case law, the officers are entitled to qualified immunity.

       Because there are no genuine disputes of material fact on any of Novak’s remaining

claims, the Court GRANTS summary judgment in favor of defendants (ECF Doc. 100 and ECF

Doc. 101) and DENIES summary judgment in favor of plaintiff. ECF Doc. 102. The Court does

not reach the issue of punitive damages because defendants are entitled to summary judgment on

all of the remaining claims.


Dated: February 24, 2021                      s/Dan Aaron Polster
                                              United States District Judge




                                                38
